533 N.W.2d 617 (1995)
STATE of Minnesota, Respondent,
v.
Shannon Noah BOWLES, Appellant.
C0-93-2105.
Supreme Court of Minnesota.
June 29, 1995.
Hubert H. Humphrey, III, Atty. Gen., St. Paul, Michael O. Freeman, Hennepin County Atty., Mark V. Griffin, Asst. County Atty., Minneapolis, for respondent.
John M. Stuart, State Public Defender, Evan W. Jones, Asst. Public Defender, Minneapolis, for appellant.
Considered and decided by the court en banc.

ORDER
WHEREAS, by opinion filed April 21, 1995, the above-entitled matter was remanded to the trial court for supplementation of the record, State v. Bowles, 530 N.W.2d 521 (Minn.1995); and
WHEREAS, this court is satisfied that the verdict returned by the jury was the "true and correct" verdict of all of the jurors, including juror # 4,
IT IS HEREBY ORDERED that the judgment of conviction is affirmed.
IT IS FURTHER ORDERED that appellant's motion for additional briefing and oral argument be, and the same is, denied.
          BY THE COURT:
          /s/ Alan C. Page
              Associate Justice